The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the claims received August 12, 2022.  No amendments were made to any claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “first link member” in Claims 2-4, “second link member” in Claims 2 and 4, “link member receiver” in Claim 3, “link member supporter” in Claim 4, “locking member” in Claim 6, “position restoration member” in Claims 9 and 10, and “guide member” in Claim 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 5, 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. US 2004/0199301 (hereafter Woo et al.).

Regarding Claim 1, Woo et al. teaches:
1. A robot cleaner (cleaning robot, Title) comprising: 
a cleaner body (main body 1) configured to move in an area and clean the area; and 
a sensor assembly (sensor assembly 10) provided in the cleaner body (Figures 3 and 4), the sensor assembly including: 
a main sensor (position information sensors 14 and 16) configured to sense an obstacle in the area, the main sensor being moveable between a sensing position (Figure 3 and dashed position in Figure 4) where the main sensor protrudes out of the cleaner body and a settled position (solid position in Figure 4) where the main sensor is inside the cleaner body; 
a sensor position changer (sensor hiding unit 20) configured to allow the main sensor to move between the sensing position and the settled position (Figure 4); and 
a stopper configured to restrict the sensor position changer from allowing the main sensor at the sensing position to move towards the settled position (see discussion below).  

Woo et al. discloses a cleaning robot that is configured with a sensor assembly with a sensing position shown in Figure 2 for use during operation and a settled position shown in Figure 4 where the sensors are lowered into a receiving portion 1a placing the sensors below the line of sight.  Woo et al. does not disclose a stopper that restricts the sensor assembly from moving toward the settled position.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to provide a stopper feature that holds the operational height during sensing operation with the motivation to prevent the unintentional lowering of the sensor assembly to the settled position where the sensors would be blocked from performing their sensing function rendering the device “blind”.

Regarding Claim 5, Woo et al. teaches:
5. The robot cleaner according to claim 1, wherein the sensor position changer (sensor hiding unit 20) comprises: 
a motor (motor 21); 
a pinion (pinion 22) coupled with a rotation axis of the motor (Figure 4); and 
a rack (rack 23) coupled with (through cylinder 13) the main sensor (position information sensors 14 and 16) and geared with the pinion.  

Regarding Claim 8, Woo et al. teaches:
8. The robot cleaner according to claim 1, wherein the sensor assembly (sensor assembly 10) further comprises: 
a sensor holder (cylinder 13 and fixed plate 11) having a space (cavity within cylinder 13 and fixed plate 11) to accommodate the main sensor (position information sensors 14 and 16), the sensor holder being supported by the sensor position changer to be movable (cylinder 13 is rotatable by motor 12, Figure 5) in every direction where the cleaner body moves (Paragraphs [0032]-[0034]).  

Regarding Claim 15, Woo et al. teaches:
15. The robot cleaner according to claim 1, wherein the sensor assembly further comprises an auxiliary sensor that is provided at a position between the settled position (solid position in Figure 4) and the sensing position (Figure 3 and dashed position in Figure 4) of the main sensor and senses whether the main sensor reaches the sensing position or is away from the sensing position (see discussion below).  

Woo et al. discloses a cleaning robot that is configured with a sensor assembly with a sensing position shown in Figure 2 for use during operation and a settled position shown in Figure 4 where the sensors are lowered into a receiving portion 1a placing the sensors below the line of sight.  Woo et al. does not disclose an auxiliary sensor that senses whether the main sensor reaches the sensing position.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to provide an auxiliary sensor coupled with the existing microcomputer that confirms that the sensor assembly has completed the movement from a settled position to a sensing position with the motivation to ensure that the device is ready for operation with the height of the sensors properly positioned allowing a proper horizontal reference plane.  Alternately, it would have been obvious that the sensor be capable of providing height feedback for the entire range of movement with the motivation to provide the microcomputer a precise indication of the sensor height with the motivation of troubleshooting.

Regarding Claim 20, Woo et al. teaches:
20. A robot cleaner (cleaning robot, Title) comprising: 
a cleaner body (main body 1) configured to move in an area and clean the area; and 
a sensor assembly (sensor assembly 10) provided in the cleaner body (Figures 3 and 4), the sensor assembly comprising: 
a main sensor (position information sensors 14 and 16) configured to be moveable between a sensing position (Figure 3 and dashed position in Figure 4) where the main sensor protrudes out of the cleaner body and a settled position (Figure 7 and solid position in Figure 4) where the main sensor is inside the cleaner body; 
a sensor position changer (sensor hiding unit 20) configured to allow the main sensor to move between the sensing position and the settled position (Figure 4); and 
an auxiliary sensor provided at a position near the sensing position of the main sensor, the auxiliary sensor being configured to sense whether the main sensor reaches the sensing position (see discussion below).  

Woo et al. discloses a cleaning robot that is configured with a sensor assembly with a sensing position shown in Figure 3 for use during operation and a settled position shown in Figure 4 where the sensors are lowered into a receiving portion 1a placing the sensors below the line of sight.  Woo et al. does not disclose an auxiliary sensor that senses whether the main sensor reaches the sensing position.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to provide an auxiliary sensor coupled with the existing microcomputer that confirms that the sensor assembly has completed the movement from a settled position to a sensing position with the motivation to ensure that the device is ready for operation with the height of the sensors properly positioned allowing a proper horizontal reference plane.

Allowable Subject Matter
Claims 2-4, 6, 7, 9-14, and 16-19 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed August 12, 2022, with respect to the 35 U.S.C. 103 rejection(s) of Claims 1, 5, 8, 15, and 20 under Woo et al. US 2004/0199301 have been fully considered and are not persuasive.  Therefore, the rejections under Woo et al. stand.

	Responses to the applicant’s specific arguments regarding Hall et al. follow.
 
The Applicant argues:  “REJECTION UNDER 35 U.S.C. @ 103(a): 
Claims 1, 5, 8, 15, and 20 stand rejected as being unpatentable over U.S. Patent App. Pub. No. 2004/0199301 (hereafter, Woo). 
Claims 1 and 20 are independent. 
Starting on the bottom of page 6, the Office Action states, "Woo et al. does not disclose a stopper that restricts the sensor assembly from moving toward the settled position." However, the Office Action states: 
"It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to provide a stopper feature that holds the operational height during sensing operation with the motivation to prevent the unintentional lowering of the sensor assembly to the settled position where the sensors would be blocked from performing their sensing function rendering the device "blind". 
In contrast to Woo, the claimed invention maintains a sensor in a sensing position even though an external force is applied thereon, i.e., restricts a main sensor by a stopper from moving downwards by the external force due to an obstacle, thereby maintaining a connectivity of data collected by a sensor and preventing loss of the data. 
More specifically, claim 1, by way of example, recites at least the following: 
"a cleaner body configured to move in an area and clean the area; and 
a sensor assembly provided in the cleaner body, the sensor assembly including: 
a main sensor configured to sense an obstacle in the area, the main sensor being moveable between a sensing position where the main sensor protrudes out of the cleaner body and a settled position where the main sensor is inside the cleaner body; 
a sensor position changer configured to allow the main sensor to move between the sensing position and the settled position; and 
a stopper configured to restrict the sensor position changer from allowing the main sensor at the sensing position to move towards the settled position." 
Woo calls for position information recognition apparatus for a cleaning robot. The Woo main motor is fixedly installed at the fixed plate in order to generate a rotational force where sensors are rotated to sense surroundings (see, FIGS. 3 and 4). 
However, Woo is silent regarding "a stopper configured to restrict the sensor position changer from allowing the main sensor at the sensing position to move towards the settled position", as currently recited in claim 1. In other words, Woo does not mention, teach or suggest that the sensor assembly 10 or the position information sensors 14 are restricted from moving inside the sensor assembly receiving portion 1A (see, paragraph 27). 
Applicant respectfully submits that Woo does not disclose each and every element of the Applicant's claim 1.” 

The Examiner respectfully disagrees.  As shown in Figures 3 and 4, Woo discloses a cleaning robot that includes an up/down mechanism shown in Figure 4 that is used to lift the sensor assembly 10 containing position information sensors 14 above the topmost surface of the cleaner main body 1 allowing the device to observe the surroundings and recognize position information in real time.  When the sensor assembly 10 is lowered into the cleaner main body 1 as shown in Figure 4 the sensors are unable to observe the surroundings and recognize position information – leaving the device “blind” using the Examiner’s words.  Therefore, Woo clearly intends that the sensor assembly 10 be maintained in the lifted state during operation.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to modify the Woo device to provide a stopper feature that holds the operational height during sensing operation with the motivation to prevent the unintentional lowering of the sensor assembly to the settled position where the sensors would be blocked from performing their sensing function rendering the device “blind”.  It is important to point out that as shown in Woo Figure 4, it is very likely that the rack combined with the pinion gear arrangement will not hold the sensor assembly 10 in a lifted state if the motor is unpowered.   Therefore, the motor will most likely need to remain powered up, providing an upward force against the edge of the long guide groove 1B, otherwise the weight of the sensor assembly will cause it to drop.  Being a battery powered device, one would be further motivated to reduce power consumption wherever possible to maximize cleaning operational time.  Therefore, adding a mechanical stop to the Woo device would be an obvious step that would eliminate the unnecessary motor power consumption since the stop would hold the sensor assembly in place without motor power.

The Applicant argues:  “Among other features, independent claim 20 recites, "an auxiliary sensor provided at a position near the sensing position of the main sensor, the auxiliary sensor being configured to sense whether the main sensor reaches the sensing position." 
Regarding independent claim 20, the Office Action agrees, "Woo et al. does not disclose an auxiliary sensor that senses whether the main sensor reaches the sensing position", however, the Office Action states that it would have been obvious design choice to one with ordinary skill in the art at the time of the invention to provide an auxiliary sensor. 
Applicant respectfully disagrees because moving Woo's sensors to "a position near the sensing position of the main sensor" (as claim 20) would result in a different function than Woo's asserted purpose of position information sensors installed at intervals on the rotational cylinder and at a certain angle in order to sense surroundings. 
Claims that depend from claim 1 include all of the features of claim 1 plus additional features which are not disclosed by Woo. 
Therefore, withdrawal of the rejection is respectfully requested.” 

The Examiner respectfully disagrees.  Woo et al. discloses a cleaning robot that is configured with a sensor assembly with a sensing position shown in Figure 3 for use during operation and a settled position shown in Figure 4 where the sensors are lowered into a receiving portion 1a placing the sensors below the line of sight.  Woo et al. discloses a cleaning robot that includes an up/down mechanism shown in Figure 4 that is used to lift the sensor assembly 10 containing position information sensors 14 above the topmost surface of the cleaner main body 1 allowing the device to observe the surroundings and recognize position information in real time.  As shown in Figure 4, the rack and motor lift the sensor assembly upward until it makes contact with, and is stopped by, an edge of a long guide groove 1B.  This lifted position is its sensing position during device operation.  Woo et al. does not disclose an auxiliary sensor that senses whether the main sensor reaches the sensing position.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention to provide an auxiliary sensor coupled with the existing microcomputer that confirms that the sensor assembly has completed the movement from a settled position to a sensing position with the motivation to ensure that the device is ready for operation with the height of the sensors properly positioned allowing a proper horizontal reference plane.   It is important to point out that unless the sensor assembly is at the correct height the data collected would not be accurate and therefore lead to an impaired ability to navigate.  
	Regarding the argument about sensors, the Applicant is arguing about the position near the sensing position of the position information sensors 14 and 16.  It is important to point out that the term “near” does not provide a specific location requirement.   Therefore, anywhere inside the sensor assembly 10 or near the top of the main body 1 could be interpreted as being near.  A simple prior art solution would be a “reed switch” inside the sensor assembly and a magnet on the inside of the main body where the magnet actuates the reed switch when they are brought within a close proximity to signal that the sensor assembly successfully reached the lifted position.
	For all of the above reasons, the rejections stand since it would have been obvious to modify the Woo et al. device to include the claimed features.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC CARLSON/Primary Examiner, Art Unit 3723